Brosman, Judge
(dissenting):
Try as I may, I cannot agree with my brothers concerning either evidential sufficiency as to premeditation, or the propriety of the law officer’s instructions on unpremeditated murder. See United States v. O’Neal, 1 USCMA 138, 2 CMR 44, decided February 7, 1952, on the first issue, and my separate opinion in United States v. Day, 2 USCMA 416, 9 CMR 46, decided April 30, 1953, cited by the majority, on the second. In the Day opinion I said, “I simply refuse to agree with the completely untenable notion that within each proper instruction on premeditated murder there is included an adequate instruction on the unpremeditated offense.”
I must particularly question my *372brothers’ reliance on United States v. Aikins and Seevers, a board of review case cited in the majority opinion, for the proposition that “deliberation may be instantaneous.” I had not thought that this view accorded with that expressed in the better considered Federal cases. See Bullock v. United States, 122 F2d 213 (C. A. D. C. Cir.); Jones v. United States, 175 F2d 544 (C. A. 9th Cir.) ; Fisher v. United States, 328 US 463, 90 L ed 1382, 66 S Ct 1318, 166 ALE 1176. In the Bullock case the court said at page 213: “To speak of premeditation and deliberation which are instantaneous, or which take no appreciable time, is a contradiction in terms. It deprives the statutory requirement of all meaning and destroys the statutory distinction between first and second degree murder.”
I would affirm as to unpremeditated murder and return to the board of review for reconsideration of the sentence. See United States v. Baguex, 2 USCMA 306, 8 CMR 106, decided March 13, 1953.